COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING
Cause number and style:      01-11-00783-CV
                             Alejandro Marquez v. Lorenza Moncada and The Office of the
                             Attorney General of Texas

Date motion filed:           August 14, 2012

Party filing motion:         Alejandro Marquez

       It is ordered that the motion for panel rehearing is denied. The court withdraws its
       judgment and issues an amended judgment ordering that each party bear its own costs.

       Justice Sharp, dissenting to denial of rehearing, without opinion

Judge’s signature: /s/ Jane Bland
                  Acting for the Court

Panel consists of: Justices Keyes, Bland and Sharp.


Date: September 27, 2012